Title: To George Washington from Ephraim Blaine, 15 August 1780
From: Blaine, Ephraim
To: Washington, George


					
						Tapan [N.Y.] Maubys Mills15th Augst 1780
						Please your Excellency
					
					I have been several Weeks much distressed about the resources of Provisions and the manner of procuring & forwarding them, under those Circumstances I have with great Concern seen your Army Increasing, and no decisive measure taken by many of the States to support them, I have but very little hope of a Temporary and Seasonable supply to Answer your Excellency’s Expectation. The Continental Magazines are quite Exhausted and afford no relief—the failure of Supplys coming from Trenton I doubt will deprive a distribution sufficient to keep the Army from Mutiny and Discontent. The Army is now fed from hand to Mouth. to Add to the misfortune, Four thousand five hundred Pennsylvania Militia are on their way to Camp, depending on the Public Magazines—Could your Excellency Insure the Service of those Men when wanted, would wish them delayed, untill we are in a better way to

have them feed—I have this day received Advice of little flour being on the Communication from the Head of Elk to Trenton.
					Since the requisition of Congress, The Active Men who have been with me in Business this four Years, and on whom I could have put the greatest dependance for relief in the hour of Distress, and was well acquainted with the Nature of Supplies, are principally left Out in the State Arrangements. New persons appointed who are Strangers to the Business few of which have Spirit or perseverance to procure the Supplies their respective Districts can furnish, though they have Law to support them in Seizing any thing wanted for the Army. Nor have they an Idea of the disagreeable and fatal Consequences One days failure of Supplies have with the Soldiery—thus am I left to struggle with Difficulties unsurmountable, and without four fold Exertions in the States must Undoubtedly End in a dissolution of the Army—Your Excellency may rest assured of my Constant and Utmost Exertions, happy indeed if my Efforts prove succesfull, and distressed beyond measure should they fail. I have the Honor to be very respectfully Your Excellency’s Most Obedient and Most Humble Servt
					
						Eph. Blaine C.G.P.
					
				